 Case 3:20-cr-00699-JLS Document 49 Filed 02/26/21 PageID.128 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                     Case No. 20cr0699-JLS
11                       Plaintiff,                AMENDED ORDER OF
                                                   CRIMINAL FORFEITURE
12         v.
13   MICHAEL ZEPEDA MEJIA,
14                       Defendant.
15
16        On October 9, 2020, this Court entered its Preliminary Order of Criminal
17 Forfeiture, which condemned and forfeited to the United States all right, title and
18 interest of Defendant MICHAEL ZEPEDA MEJIA ("Defendant") in the following
19 properties:
20              a) One Davis Industries, Model P-380 .38 caliber handgun bearing serial
21                 number AP382205; and
22              b) Five rounds of ammunition, including one round of CCI .3 80 caliber
23                 ammunition; and
24        For thirty (30) consecutive days ending on December 27, 2020, the
25 United States published on its forfeiture website, www.forfeiture.gov, notice of the
26 Court's Order and the United States' intent to dispose of the properties in such
27 manner as the Attorney General may direct, pursuant to 21 U.S.C. § 853(n) and
28 Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
 Case 3:20-cr-00699-JLS Document 49 Filed 02/26/21 PageID.129 Page 2 of 2




 1 Forfeiture Actions, and further notifying all third parties of their right to petition the
 2 Court within thirty (30) days of the final publication for a hearing to adjudicate the
 3 validity of their alleged legal interest in the properties.
 4         There were no potential third parties known to the United States to have
 5 alleged an interest in the forfeited properties; therefore, no one was provided with
 6 direct notice of the forfeiture.
 7         Thirty (30) days have passed following the final date of notice by publication
 8 and notice by Federal Express, and no third party has made a claim to or declared
 9 any interest in the forfeited properties described above.
10         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
11 that, as a result of the failure of any third party to come forward or file a petition for
12 relief from forfeiture as provided by law, all right, title and interest of
13 MICHAEL ZEPEDA MEJIA and any and all third parties in the following properties
14 are hereby condemned, forfeited and vested in the United States of America:
15            a) One Davis Industries, Model P-380 .38 caliber handgun bearing serial
16                number AP382205; and
17            b) Five rounds of ammunition, including one round of CCI .3 80 caliber
18                ammunition.
19         IT IS FURTHER ORDERED that the Bureau of Alcohol, Tobacco, Firearms
20 and Explosives (“ATF”) shall dispose of the forfeited properties according to law.
21         IT IS SO ORDERED.
22 Dated: February 26, 2021
23
24
25
26
27
28
                                           -2-                            20cr0699
